EXHIBIT 10.5

 

EXCHANGE AGREEMENT

 

EXCHANGE AGREEMENT (the “Agreement”) is made as of the 18th day of July 2019, by
and between Iconic Brands, Inc., a Nevada corporation (the “Company”), and the
investor signatory hereto (the “Investor”).

 

WHEREAS, the Investor was issued shares of Series E Convertible Preferred Stock
(“Series E Preferred Stock”) of the Company pursuant to a securities purchase
agreement entered into on September 27, 2018 (the “Purchase Agreement”);

 

WHEREAS, the Investor holds a number of shares of Series E Preferred Stock of
the Company set forth an on the Investor’s signature page attached hereto;

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and in
reliance on Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”) and/or Section 4(a)(2) of the Securities Act, the Company
desires to exchange with the Investor, and the Investor desires to exchange with
the Company, all shares of Series E Preferred Stock for an equal number of
shares of newly issued Series F Convertible Preferred Stock of the Company
(“Series F Preferred Stock”); and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

1. Exchange; Waiver. On Closing Date (as defined below), subject to the terms
and conditions of this Agreement, the Investor shall, and the Company shall,
pursuant to Section 3(a) (9) of the Securities Act and/or 4(a)(2) of the
Securities Act, exchange all shares of Series E Preferred Stock held by the
Investor for an equal number of shares of Series F Preferred Stock. Subject to
the conditions set forth herein, the exchange of the shares of Series E
Preferred Stock for the shares of Series F Preferred Stock shall take place at
the offices of Ellenoff Grossman & Schole LLP, within 2 Trading Days of the date
hereof, or at such other time and place as the Company and the Investor mutually
agree (the “Closing” and such date, the “Closing Date”). At the Closing, the
following transactions shall occur (such transaction an “Exchange”):

 

1.1 On the Closing Date, in exchange for the shares of Series E Preferred Stock,
the Company shall deliver shares of Series F Preferred Stock to the Investor or
its designee in accordance with the Investor’s delivery instructions set forth
on the Investor signature page hereto. Upon receipt of the shares of Series F
Preferred Stock in accordance with this Section 1.1, all of the Investor’s
rights under the shares of Series E Preferred Stock shall be extinguished. The
Investor shall tender to the Company the shares of Series E Preferred Stock
within three Trading Days (as defined below) of the Closing Date.

 

1.2 On the Closing Date, the Investor shall be deemed for all corporate purposes
to have become the holder of record of the shares of Series F Preferred Stock,
and the shares of Series E Preferred Stock shall be deemed for all corporate
purposes to have been cancelled, irrespective of the date such shares of Series
F Preferred Stock are delivered to the Investor in accordance herewith. Until
the shares of Series E Preferred Stock have been delivered to the Company, the
Investor shall bear the risk that they are acquired by a bona fide purchaser
with no notice of the Investor’s and the Company’s claims.

 



 1

  



 

As used herein, “Common Stock” means the common stock of the Company, par value
$0.001 per share, and any other class of securities into which such securities
may hereafter be reclassified or changed.

 

As used herein, “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

 

As used herein, “Trading Day” means any day on which the Common Stock is traded
on the principal securities exchange or securities market on which the Common
Stock is then traded.

 

1.3 The Company and the Investor shall execute and/or deliver such other
documents and agreements as are customary and reasonably necessary to effectuate
the Exchanges, including, at the request of the Company or its transfer agent,
executed stock powers in customary form.

 

1.4 Investor hereby waive any compliance by the Company with Sections 4.12 and
4.13 of the Purchase Agreement in connection with the transactions contemplated
by this Agreement and the securities purchase agreement to be entered into on
even date herewith between the Company and the Investor pursuant to which the
Company is offering for sale to investors shares of Series F Preferred Stock and
Warrants (the “New Purchase Agreement”).

 

1.5 Investor hereby waives any non-compliance or breach by the Company of
Sections 2(a) and 6(b) of that certain registration rights agreement, dated
September 27, 2018, by and between the Company and the Investor (the
“Registration Rights Agreement”) in connection with the transactions
contemplated by this Agreement and the New Purchase Agreement. In addition,
Investor hereby waives any payment of liquidated damages and any accrued and
unpaid interest that may be due and payable as a result of any Event (as defined
in the Registration Rights Agreement) due to any non-compliance or breach by the
Company of Section 2(a) of the Registration Rights Agreement in connection with
the transactions contemplated by this Agreement and the Purchase Agreement.

 

2. Closing Conditions.

 

2.1 Conditions to Investor’s Obligations. The obligation of the Investor to
consummate the Exchange is subject to the fulfillment, to the Investor’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.

 

(b) No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 



 2

  



 

(c) Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Investor,
and the Investor shall have received all such counterpart originals or certified
or other copies of such documents as they may reasonably request.

 

(d) Consents. The Company shall have obtained all required consents, as set
forth on Schedule 3.5.

 

2.2 Conditions to the Company’s Obligations. The obligation of the Company to
consummate the Exchange is subject to the fulfillment, to the Company’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Investor contained in this Agreement shall be true and correct in all material
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.

 

(b) No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.

 

(c) Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.

 

3. Representations and Warranties of the Company. The Company hereby represents
and warrants to Investor that:

 

3.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Nevada. The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
a material adverse effect on its business or properties.

 

3.2 Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the performance of all obligations of the
Company hereunder, and the authorization (or reservation for issuance of), the
Exchanges, and the issuance of the shares of Series F Preferred Stock, have been
taken on or prior to the date hereof.

 



 3

  



 

3.3 Valid Issuance of the Shares. The Shares, when issued and delivered in
accordance with the terms of this Agreement, for the consideration expressed
herein, will be duly and validly issued, fully paid and non-assessable.

 

3.4 Compliance With Laws. The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a material adverse effect on its business and the
Company has not received written notice of any such violation.

 

3.5 Consents; Waivers. Other than as set forth on Schedule 3.5 attached hereto,
no consent, waiver, approval or authority of any nature, or other formal action,
by any Person, not already obtained, is required in connection with the
execution and delivery of this Agreement by the Company or the consummation by
the Company of the transactions provided for herein and therein.

 

3.6 Acknowledgment Regarding Investor’s Purchase of Securities. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm’s length Investor with respect to this Agreement and the other documents
entered into in connection herewith (collectively, the “Transaction Documents”)
and the transactions contemplated hereby and thereby and that the Investor is
not (i) an officer or director of the Company, (ii) an “affiliate” of the
Company (as defined in Rule 144 promulgated under the Securities Act), or (iii)
to the knowledge of the Company, a “beneficial owner” of more than 10% of the
shares of Common Stock (as defined for purposes of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended). The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s acceptance of the shares of Series F
Preferred Stock. The Company further represents to the Investor that the
Company’s decision to enter into the Transaction Documents has been based solely
on the independent evaluation by the Company and its representatives.

 

3.7 Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Securities or any of
the Company’s officers or directors in their capacities as such.

 

3.8 No Group. The Company acknowledges that, to the Company’s knowledge, and
other than Empery Asset Management, LP, which is concurrently executing a
Securities Exchange Agreement in substantially the form hereof, the Investor is
acting independently in connection with this Agreement and the transactions
contemplated hereby, and is not acting as part of a “group” as such term is
defined under Section 13(d) of the Securities Act and the rules and regulations
promulgated thereunder.

 

 4

  



 

3.9 Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Company is a party have been duly and validly authorized,
executed and delivered on behalf of the Company and shall constitute the legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Company of this
Agreement and each Transaction Document to which the Company is a party and the
consummation by the Company of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Company or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company is a party or by which
it is bound, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities or “blue sky” laws)
applicable to the Company, except in the case of clause (ii) above, for such
conflicts, defaults or rights which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Company to perform its obligations hereunder.

 

3.10 Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Investor or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
the shares of Series F Preferred Stock.

 

3.11 Bring-Down of Representations and Warranties. All legal and factual
representations and warranties made by the Company to the Investor in any prior
agreements pursuant to which the shares of Series E Preferred Stock were
originally issued are accurate and complete in all material respects as of the
date hereof, unless as of a specific date therein in which case they shall be
accurate as of such date (or, to the extent representations or warranties are
qualified by materiality or Material Adverse Effect (as defined in such
agreements), in all respects).

 

3.12 No Commission Paid. Neither the Company nor any of its affiliates nor any
Person acting on behalf of or for the benefit of any of the foregoing, has paid
or given, or agreed to pay or give, directly or indirectly, any commission or
other remuneration (within the meaning of Section 3(a) (9) of the Securities Act
and the rules and regulations of the Securities and Exchange Commission
promulgated thereunder) for soliciting the Exchange.

 

3.13 Tacking of Series F Preferred Stock. The Company acknowledges and agrees
that in accordance with Rule 144(d)(3)(ii) of the Securities Act, the shares of
Series F Preferred Stock shall take on the characteristics of the Series E
Preferred Stock, and the holding period of the Series F Preferred Stock (and
shares of Common Stock thereunder) being issued may be tacked on to the holding
period of the Series E preferred Stock. The Company agrees not to take any
position contrary to this Section 3.13.

 



 5

  



 

4. Representations and Warranties of the Investor. The Investor hereby
represents, warrants and covenants that:

 

4.1 Authorization. The Investor has full power and authority to enter into this
Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.

 

4.2 Investment Experience. The Investor can bear the economic risk of its
investment in the Securities, and has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of an
investment in the shares of Series F Preferred Stock.

 

4.3 Information. The Investor and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and issuance of the shares of Series F
Preferred Stock which have been requested by the Investor. The Investor has had
the opportunity to review the Company’s filings with the Securities and Exchange
Commission. The Investor and its advisors, if any, have been afforded the
opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by the Investor or its advisors, if
any, or its representatives shall modify, amend or affect the Investor’s right
to rely on the Company’s representations and warranties contained herein. The
Investor understands that its investment in the shares of Series F Preferred
Stock involves a high degree of risk. The Investor has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the shares of Series F
Preferred Stock. The Investor is relying solely on its own accounting, legal and
tax advisors, and not on any statements of the Company or any of its agents or
representatives, for such accounting, legal and tax advice with respect to its
acquisition of the shares of Series F Preferred Stock and the transactions
contemplated by this Agreement.

 

4.4 No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the shares of Series F
Preferred Stock or the fairness or suitability of the investment in the Shares
nor have such authorities passed upon or endorsed the merits of the offering of
the shares of Series F Preferred Stock.

 

4.5 Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Investor is a party have been duly and validly authorized,
executed and delivered on behalf of the Investor and shall constitute the legal,
valid and binding obligations of the Investor enforceable against the Investor
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Investor of this
Agreement and each Transaction Document to which the Investor is a party and the
consummation by the Investor of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Investor or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Investor is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities or “blue sky” laws) applicable to the
Investor, except in the case of clause (ii) above, for such conflicts, defaults
or rights which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Investor to
perform its obligations hereunder.

 

 6

  



 

4.6 Bring-Down of Representations and Warranties. All legal and factual
representations and warranties made by the Investor to the Company in any prior
agreements pursuant to which the shares of Series E Preferred Stock were
originally issued are accurate and complete in all material respects as of the
date hereof, unless as of a specific date therein in which case they shall be
accurate as of such date (or, to the extent representations or warranties are
qualified by materiality or Material Adverse Effect (as defined in such
agreements), in all respects).

 

5. Additional Covenants.

 

5.1 Disclosure. The Company shall, on or before 9:30 a.m., New York City time,
on the first business day after the date of this Agreement, issue a Current
Report on Form 8-K (the “8-K Filing”) disclosing all material terms of the
transactions contemplated hereby. From and after the issuance of the 8-K Filing,
the Investor shall not be in possession of any material, nonpublic information
received from the Company or any of its respective officers, directors,
employees or agents that is not disclosed in the 8-K Filing. The Company shall
not, and shall cause its officers, directors, employees and agents, not to,
provide the Investor with any material, nonpublic information regarding the
Company from and after the filing of the 8-K Filing without the express written
consent of the Investor. The Company shall not disclose the name of the Investor
in any filing, announcement, release or otherwise, unless such disclosure is
required by law or regulation. In addition, effective upon the filing of the 8-K
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Investor or any of its
affiliates, on the other hand, shall terminate.

 

5.2 Survival of Covenants. Sections 4.3, 4.4, 4.6, 4.8, 4.19 and 4.14 of the
March Purchase Agreement and the August Purchase Agreement shall survive and be
incorporated by reference into this Agreement and the Shares issuable hereunder
for all such purposes be deemed “Shares” as used under March Purchase Agreement
and the August Purchase Agreement as if the Shares were issued pursuant to such
agreement.

 

5.3 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

 



 7

  



 

6. Miscellaneous.

 

6.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and the respective successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

6.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in The City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

6.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

6.4 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered pursuant to the terms of the March
Purchase Agreement and the August Purchase Agreement.

 

6.5 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon Investor and
the Company, provided that no such amendment shall be binding on a holder that
does not consent thereto to the extent such amendment treats such party
differently than any party that does consent thereto.

 

 8

  



 

6.6 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

6.7 Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties concerning the Exchange and the other matters
described herein and therein and supersede and replaces any and all prior
agreements and understandings solely with respect to the subject matter hereof
and thereof.

 

6.8 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

6.9 Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.

 

6.10 No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

6.11 Survival. The representations, warranties and covenants of the Company and
the Investor contained herein shall survive the Closing and delivery of the
shares of Series F Preferred Stock.

 

6.12 Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

6.13 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

[SIGNATURES ON THE FOLLOWING PAGES]

 



 9

  



 

              IN WITNESS WHEREOF, the parties have caused this Agreement to be
duly executed and delivered as of the date provided above.

 



 THE COMPANY

 

   

 

 

ICONIC BRANDS, INC.

 

    By:

 

Name:

  Title:  



 

 



 10

  



 

              IN WITNESS WHEREOF, the parties have caused this Agreement to be
duly executed and delivered as of the date provided above.

 

INVESTOR

 

Name of Investor: ________________________________________________________

 

Signature of Authorized Signatory of Investor:
__________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

Address for Delivery of Shares to
Investor:___________________________________________

 

Series E Preferred Stock: _____________________

 

 



 11



 

 